PER CURIAM: *
Bobby W. Willard, Texas prisoner # 921559, requests a certificate of appealability (“COA”) to appeal the denial of his Fed.R.Civ.P. 60(b) motion. By that motion, Willard sought to reopen the case dismissing 28 U.S.C. § 2254 petition in order to enable him to pursue an appeal after his original appeal was dismissed for lack of jurisdiction.
Contrary to Willard’s assertion, a COA is not required. See Dunn v. Cockrell, 302 F.3d 491, 492 (5th Cir.2002), cert. denied, 537 U.S. 1181, 123 S.Ct. 1208, 154 L.Ed.2d 1013 (2003). The COA request is therefore DENIED AS UNNECESSARY. See id. The district court’s denial of Willard’s Fed.R.Civ.P. 60(b) motion is AFFIRMED. See id.
COA DENIED AS UNNECESSARY; AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.